Citation Nr: 0610203	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-17 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus type II with bilateral peripheral 
neuropathy of the upper and lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In that rating decision, service connection was denied for 
PTSD.  Also, service connection was granted for diabetes 
mellitus type II with bilateral peripheral neuropathy of the 
upper and lower extremities, and an initial 20 percent 
disability rating was assigned for the condition, effective 
in May 2001.  The veteran appealed the denial of service 
connection for PTSD and the assignment of a 20 percent 
disability rating for the diabetes mellitus with bilateral 
peripheral neuropathy of the upper and lower extremities.  

The veteran and his spouse presented testimony at a hearing 
held at the RO before a Decision Review Officer in January 
2004, and a transcript of the hearing has been associated 
with the claims file.  Also, the veteran appeared at the RO 
in February 2006 and presented testimony at a video 
conference hearing conducted by the undersigned sitting in 
Washington, DC.  A transcript of the hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.




REMAND

Remand is warranted to attempt to verify the veteran's in-
service stressors, to ensure that all pertinent medical 
evidence is associated with the claims file, to obtain a 
contemporary medical examination as to the severity of the 
diabetes mellitus with peripheral neuropathy, and to ensure 
due process has observed.

PTSD

First, the record reflects a diagnosis of PTSD related to in-
service stressors.  The veteran has alleged the following in-
service stressors:  (1) witnessing the death of a "[redacted] 
[redacted]" in a bar in Saigon while the veteran was stationed 
in Vietnam from June 1963 to June 1964; (2) experiencing fear 
while guarding Major General [redacted] at his house in Saigon 
during the overthrow of President Diem of the Republic of 
Vietnam in November 1963, at which time the veteran was 
serving with the 560 Military Police Company; and (3) being 
in a motor vehicle accident in West Germany in early April 
1968 (on or about April 1 or April 5), in which a Sergeant 
[redacted], assigned to the Headquarters Company, Fifth 
Battalion, 73rd Artillery, died.  The RO did not contact the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
in attempt to verify these stressors.  As the veteran has 
provided sufficient information for stressor verification, 
such an attempt should be made.

Diabetes mellitus with peripheral neuropathy

Second, in October 2003, the veteran submitted an 
authorization of release to obtain the records of Dr. Sinha 
dated from 1999 to October 2003 in regard to treatment for 
diabetes mellitus and peripheral neuropathy.  The RO did not 
attempt to obtain these records.  These records need to be 
obtained.

Third, the report of the April 2003 VA diabetes mellitus 
examination and the latest VA treatment records are 
inadequate to evaluate the diabetes mellitus and the 
peripheral neuropathy of the upper and lower extremities.  
Therefore, a current examination is necessary.

Fourth, prior to the examination, the RO should obtain any 
additional pertinent treatment records indicated by the 
veteran.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In that regard, a 
review of the claims file shows that the veteran has received 
ongoing treatment for diabetes mellitus at the VA community-
based outpatient clinic in Mansfield, Ohio, and these should 
be obtained.  The last request for such records was completed 
in late July 2004.  

VCAA

Fifth, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a VA disability benefits claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, in a September 2002 letter, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service-connected 
disability benefits relative to PTSD and diabetes mellitus, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities at issue.  As these questions are 
involved in the present appeal, these issues must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include informing the veteran that a disability 
rating and an effective date for the award of benefits are 
assigned upon the award of service connection, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
notice should include informing the 
veteran that a disability rating and an 
effective date for the award of benefits 
are assigned upon the award of service 
connection, and also includes an 
explanation as to the type of evidence 
that is needed to establish both a 
disability rating and an effective date 
for the claims on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  The RO should contact the veteran and 
ask him to give the approximate or exact 
date of the death of "[redacted]" and 
that soldier's unit.  Then, the RO should 
then contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
at Kingman Building, Room 2C08 7701 
Telegraph Road  Alexandria, VA  22315-
3802, and request that they attempt to 
verify the following stressors:  (1) the 
death of "[redacted]" in a bar in 
Saigon at the approximate date supplied 
by the veteran, or at any rate sometime 
between June 1963 to June 1964; (2) the 
participation of soldiers of the 560 
Military Police Company in the guarding 
of American residences, to include Major 
General [redacted] and his house, in 
Saigon during the overthrow of President 
Diem of the Republic of Vietnam in 
November 1963; and (3) the death of a 
Sergeant [redacted], who was assigned to the 
Headquarters Company, Fifth Battalion, 
73rd Artillery, in a motor vehicle 
accident in West Germany in early April 
1968 (on or about April 1 or April 5, 
according to the veteran).

3.  The RO, after obtaining any necessary 
updated medical releases from the 
veteran, should obtain all records of 
evaluation and treatment of the veteran 
for diabetes mellitus and peripheral 
neuropathy, from Dr. Sinha dated from 
1999 to October 2003.

4.  The RO should obtain all additional 
records of evaluation and treatment of 
the veteran for diabetes mellitus and 
peripheral neuropathy, from the VA 
community-based outpatient clinic in 
Mansfield, Ohio, dated from July 2004 to 
the present.

5.  The RO should arrange for the veteran 
to undergo appropriate VA examination(s) 
in order to determine the current nature 
and severity of his service-connected 
diabetes mellitus and bilateral 
peripheral neuropathy of the upper and 
lower extremities.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination(s).  All necessary tests 
should be accomplished.  All clinical 
findings should be reported in detail in 
the examination report, and a complete 
rationale for all opinions expressed 
should be provided.

(a) Pertinent to the diabetes mellitus, 
the examiner should furnish comment as to 
whether, and if so the extent to which, 
the veteran's diabetes mellitus requires 
regulation of activities.

(b) Pertinent to the bilateral peripheral 
neuropathy of the upper and lower 
extremities, the examiner should describe 
all neuropathy due to diabetes mellitus.  
To that end, and to the extent possible, 
the examiner should identify the nerve(s) 
affected in each extremity, and 
characterize the severity of the nerve 
impairment (i.e., as mild, moderate, or 
severe).

6.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims, based on a review of the entire 
evidentiary record.  Such readjudication 
should include consideration of whether 
separate ratings are warranted for the 
diabetic peripheral neuropathy of each 
extremity.  If the decision remains 
adverse to the veteran, the RO should 
provide him with a supplemental statement 
of the case and the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

